IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 REDMOND RIDGE EAST                                      No. 79497-3-I
 HOMEOWNERS ASSOCIATION,
                                                         DIVISION ONE
                               Respondent,

                    v.

 JAYAKRISHNAN NAIR and ATHIRA                            UNPUBLISHED OPINION
 NAIR, husband and wife and their
 marital community,

                               Appellants.

       BOWMAN, J. — In this action to foreclose on a lien for unpaid assessments,

Jayakrishnan Nair appeals the trial court’s award of attorney fees and costs to

the Redmond Ridge East Homeowners Association (Association). Nair contends

(1) the trial court erred in denying his request for arbitration on the amount and

reasonableness of the fees, (2) the trial court erred in including post-sale fees as

part of the redemption price, and (3) the amount of the fee award was excessive.

We affirm.

                                           FACTS

       Nair owns a residential property in Redmond, Washington, within the

Association community. Nair operates the property and several other properties

as short-term rentals through the website Airbnb.com.




     Citations and pin cites are based on the Westlaw online version of the cited material.
No. 79497-3-I/2


       All homeowners in the Association must pay quarterly assessments. The

Association’s “Declaration of Covenants, Conditions and Restrictions” (CCRs)

authorize the Association to record a lien against property in the Association

community to secure payment of delinquent assessments, interest, late charges,

and reasonable attorney fees.

       Nair stopped paying the assessments on the property in January 2011.

On October 1, 2014, the Association brought an action against Nair and his

spouse Athira1 to foreclose on its lien. A process server made multiple

unsuccessful attempts to serve Nair at his residence, also in Redmond. A

neighbor confirmed that Nair lived at the residence, a vehicle registered to Nair

was consistently parked in the driveway, and lights were seen turning on and off

inside the residence. The trial court found that Nair was evading service and

permitted service by mail.

       Nair did not appear or respond to the summons and complaint. On

February 27, 2015, the trial court entered a default judgment against Nair in the

amount of $6,516.91 plus $3,474.77 in attorney fees and costs for a total

judgment of $9,991.68. The judgment also provided, “This judgment shall

automatically include all additional assessments, late fees, reasonable attorney

fees[,] and costs incurred in this matter until this judgment is paid in full.” Interest

accrued on the judgment at a rate of 10 percent per annum. The trial court also

entered a decree of foreclosure and scheduled a sheriff’s sale.




       1   Nair filed this appeal individually.


                                                  2
No. 79497-3-I/3


        In April 2015, Nair filed a Chapter 13 bankruptcy petition, staying the sale.

The bankruptcy proceedings were marked by Nair’s failure to timely file financial

reports and make payments as ordered.2 The bankruptcy court ultimately

converted the petition to a Chapter 7 proceeding. It dismissed the proceeding

without discharge in April 2017 after Nair paid his unsecured creditors.3

        After the bankruptcy court lifted the stay, the trial court scheduled the

sheriff’s sale for July 28, 2017. The day before the sale, Nair sought an ex parte

order from the trial court to stay the sale.4 The trial court denied the stay but

ordered that prior to any payment of attorney fees out of the proceeds from the

sale, “the court must make a determination that they are reasonable.”

        The sheriff’s sale occurred as scheduled. The Association purchased the

property for $78,973.64, the total amount of the assessments, attorney fees,

costs, and interest as of that date.

        On July 24, 2018, Nair redeemed the property for $93,171.65. The

Association placed the funds in trust pending a determination on the amount and

reasonableness of attorney fees.




        2This court set forth the facts of Nair’s bankruptcy proceeding in more detail in an
unpublished opinion affirming the dismissal of Nair’s legal malpractice claim against his
bankruptcy attorney. See Nair v. Symmes, No. 77629-1-I (Wash. Ct. App. May 28, 2019),
http://www.courts.wa.gov/opinions/pdf/776291.pdf.
        3The Association requests we take judicial notice pursuant to ER 201 of the “hundreds of
pleadings” filed in Nair’s bankruptcy proceedings. We decline to do so, deeming them
unnecessary to the resolution of this appeal.
        4The record shows that the trial court contacted the Association and held a telephonic
hearing on Nair’s request to stay the sale. A record of the proceedings is not before this court.


                                                     3
No. 79497-3-I/4


        On October 11, 2018, the Association filed a motion seeking $80,716.50 in

attorney fees and $3,012.56 in costs for a total of $83,729.06. Nair filed a pro se

declaration in opposition, challenging the reasonableness of the fees.5

        The trial court granted the Association’s motion, finding that the attorney

fees and costs requested were reasonable and necessary. Nair appeals.

                                           ANALYSIS

Arbitration

        Nair first contends that he was entitled to have the amount and

reasonableness of attorney fees determined through arbitration. In doing so,

Nair cites to the arbitration provision in the CCRs that states, in relevant part:

                14.2      Dispute Resolution.

                        (a) Mediation/Arbitration. Any claim, controversy
        or dispute by or among Declarant, the Association or one or more
        Owners, or any of them, arising out of or related to this Declaration
        or the Bylaws or the Property shall be first subject to mediation and,
        if not timely settled by mediation, resolved by arbitration in
        accordance with this Section 14.2. Any party may at any time opt
        to forego mediation and submit the matter directly to arbitration as
        provided in this Declaration. The decisions and award of the
        arbitrator shall be final, binding and nonappealable. The arbitration
        shall be conducted in King County, Washington, pursuant to the
        arbitration statutes of the State of Washington and any arbitration
        award may be enforced by any court with jurisdiction. Filing for
        arbitration shall be treated the same as filing in court for purposes
        of meeting any applicable statute of limitations or for purposes of
        filing a notice of pending action (“lis pendens”).

                ....




         5 In a declaration filed in the bankruptcy court, Nair admitted that he “intentional[ly]”

refused to pay the assessments because he believes that homeowners associations are
“corrupt[ ].” But at the hearing on attorney fees at issue in this appeal, Nair argued that he had
moved to New Jersey in February 2011 and blamed a “bill pay setup error” for the failure to pay
the assessments. The trial court explicitly found Nair not credible.


                                                     4
No. 79497-3-I/5


                     (f) Excluded Matters. Notwithstanding the
       foregoing, the following matters shall not be subject to mediation or
       arbitration under this Section 14.2:

                            (i) actions relating to the collection of fees,
       Assessments, fines and other charges imposed or levied by the
       Association (other than disputes as to the validity or amount of such
       fees, assessments, fines or charges, which disputes shall be
       subject to mediation/arbitration as provided above).

       Nair argues that this provision means the reasonableness of the

Association’s attorney fee request is subject to arbitration. But a plain reading of

the CCRs does not support this claim. Section 14.2(f)(i) clearly refers to fees

levied by the Association, not attorney fees. A separate section, 14.2(g), governs

attorney fees. Section 14.2(g) of the CCRs states:

       Costs and Attorneys’ Fees. The fees of any mediator and the
       costs shall be divided and paid equally by the parties. Each party
       shall pay its own attorneys’ fees and costs in connection with any
       mediation. The fees of any arbitrator and the costs of arbitration
       shall be paid by the nonprevailing party or parties; if none, such
       fees and costs shall be divided and paid equally by the parties.
       Should any suit, action or arbitration be commenced in connection
       with any dispute related to or arising out of this Declaration or the
       Bylaws, to obtain a judicial construction of any provision of the
       Declaration or the Bylaws, to rescind this Declaration or the Bylaws
       or to enforce or collect any judgment or decree of any court or any
       award obtained during arbitration, the prevailing party shall be
       entitled to recover its costs and disbursements, together with such
       investigation, expert witness and attorneys’ fees incurred in
       connection with such dispute, as the court or arbitrator may
       adjudge reasonable, at trial, in the arbitration, upon any motion for
       reconsideration, upon petition for review, and on any appeal of
       such suit, action or arbitration proceeding. The determination of
       who is the prevailing party and the amount of reasonable attorneys’
       fees to be paid to the prevailing party shall be decided by the
       arbitrator (with respect to attorneys’ fees incurred prior to and
       during the arbitration proceeding) and by the court or courts,
       including any appellate or review court, in which such matter is
       tried, heard or decided, including a court that hears a request to
       compel or enjoin arbitration or that hears exceptions made to an




                                             5
No. 79497-3-I/6


       arbitration award submitted to it for confirmation as a judgment
       (with respect to attorneys’ fees incurred in such proceedings).[6]

       The CCRs make clear that Nair was entitled to arbitrate any dispute

regarding the amount of fees and assessments levied by the Association. Had

he done so, attorney fees “incurred prior to and during the arbitration proceeding”

would be decided by the arbitrator. Nair is not entitled to arbitrate the amount of

attorney fees incurred by the Association as a result of the Association’s

collection efforts in court.

       But even if Nair was entitled to arbitrate the reasonableness of those fees,

the record shows that he never requested arbitration. The only mention of

arbitration was in Nair’s pro se declaration opposing the Association’s motion for

attorney fees, in which Nair stated:

          . . . CCRs Only Allow Reasonable Attorney Fees, and allow
                                    Arbitration
                As can be seen from [Ex_CCRs], the [Association] is only
       allowed to collect “reasonable” attorney fees in the event of a
       collection. Furthermore, in the event of a dispute the CCRs allow
       arbitration.[7]

       An attorney represented Nair at the hearing on the Association’s motion

for attorney fees and costs. His attorney asked why Nair was not entitled to

arbitration. The trial court responded, “Because you haven’t asked for it. Where

is your demand for arbitration? . . . Where have you followed any of the

procedures to demand arbitration at any time?” The trial court held that Nair’s




       6   Emphasis added.
       7   First alteration in original.


                                             6
No. 79497-3-I/7


brief reference to arbitration in his declaration was insufficient to constitute a

demand for arbitration.8

        Citing Verbeek Properties, LLC v. GreenCo Environmental, Inc., 159 Wn.

App. 82, 246 P.3d 205 (2010), Nair argues that the trial court exceeded its

authority in finding that he failed to properly demand arbitration “because the

issue of whether a party has properly initiated an arbitration is a procedural issue

to be decided by the arbitrator.” In Verbeek, the party sent a letter explicitly

invoking an arbitration clause and stated a desire to proceed to arbitration.

Verbeek, 159 Wn. App. at 85. The trial court concluded that arbitration was

waived because the letter did not conform to the procedures required by chapter

7.04A RCW, the uniform arbitration act. Verbeek, 159 Wn. App. at 87. This

court reversed, holding that the arbitrator, not the court, is tasked with

determining whether a request for arbitration was made in compliance with

chapter 7.04A RCW. Verbeek, 159 Wn. App. at 87-88.

        In contrast, Nair’s declaration states only that the CCRs “allow arbitration.”

At no point prior to the hearing did Nair claim he was seeking arbitration. The

remainder of Nair’s declaration consists of only unsupported assertions that his

bankruptcy attorney and the Association’s attorney were colluding to defraud

him. The trial court did not err in concluding that Nair’s declaration was

insufficient to constitute a request for arbitration.




        8 Nair contends that he first requested arbitration on the reasonableness of attorney fees

when he filed the July 27, 2017 ex parte motion to stay the sheriff’s sale. But as Nair
acknowledges, there is no record of that hearing before this court. A party seeking review has
the burden of providing an adequate record to establish the asserted error. RAP 9.2(b).


                                                     7
No. 79497-3-I/8


Post-Sale Attorney Fees Included in Redemption Price

         Nair next argues that the redemption price may not include attorney fees

incurred after the sheriff’s sale. A judgment debtor may redeem property sold at

a sheriff’s sale within one year. RCW 6.23.020(1)(b). To redeem the property

from the purchaser, the judgment debtor must pay

         (1) the amount bid at the sheriff’s sale with interest, (2)
         any assessment or taxes paid by the purchaser with interest, [and]
         (3) any sum paid by the purchaser on a prior lien or obligation
         secured by an interest in the property to the extent payment was
         necessary to protect the judgment debtor or a redemptioner.

Performance Constr., LLC v. Glenn, 195 Wn. App. 406, 409, 380 P.3d 618

(2016); RCW 6.23.020(2).

         Nair did not challenge the fee award on this basis below. This court will

generally decline to review any claim of error not raised before the trial court.

RAP 2.5(a). Exceptions to this rule are narrow. They include (1) lack of trial

court jurisdiction, (2) failure to establish facts upon which relief can be granted,

and (3) manifest error affecting a constitutional right. RAP 2.5(a). Nair does not

argue that any of these exceptions apply. He has failed to preserve this claim of

error.

Amount of Post-Sale Attorney Fee Award

         Finally, Nair challenges the amount and reasonableness of approximately

$22,200 in post-sale attorney fees awarded to the Association. Nair specifically

objects to $10,700 awarded for work during the one-year redemption period

following the sheriff’s sale, arguing that this amount was excessive in light of the

fact that no complicated redemption issues arose, such as competing claims by




                                              8
No. 79497-3-I/9


other lienholders. He also challenges $11,500 awarded following the

redemption, arguing that this amount was unreasonable because he was

“mostly” pro se until the hearing on the Association’s motion.9

      To calculate attorney fees, Washington courts use the lodestar method,

which is determined by multiplying the reasonable number of hours worked by

the reasonable hourly rate. Henningsen v. WorldCom, Inc., 102 Wn. App. 828,

847, 9 P.3d 948 (2000). While a trial court has discretion to adjust the lodestar

upward or downward, the court reserves such adjustments for rare occasions.

Henningsen, 102 Wn. App. at 847. We review the reasonableness of an award

of attorney fees for abuse of discretion. Unifund CCR Partners v. Sunde, 163

Wn. App. 473, 484, 260 P.3d 915 (2011). When attorney fees are authorized, “in

order to reverse that award, the opponent must show that the trial court

manifestly abused its discretion.” Unifund, 163 Wn. App. at 484.

      Here, the trial court made lengthy and detailed findings regarding the

reasonableness of the Association’s request for attorney fees and costs:

      The Court . . .
               FINDS and CONCLUDES that the Association is entitled to
      its attorney fees and costs and that those fees and costs were
      reasonable and necessary for this case and that the relevant
      factors of RPC 1.5(a) are satisfied, specifically that (i) the time, skill
      and labor involved in this case (this “Case”), in Mr. Nair’s
      bankruptcy case (U.S.B.C. W.D. Wash. Case No. 15-12626) (the
      “Bankruptcy Case”), and in Mr. Nair’s bankruptcy appeal to the 9th
      Circuit Bankruptcy Appellate Panel (BAP 9th Cir. Case No. 16-
      1365) (the “Appeal”), was higher than usual due to Mr. Nair’s
      litigation tactics, delays and unsubstantiated claims; (ii) the difficulty
      of this Case, the Bankruptcy Case, and the Appeal forced the
      Association’s counsel to dedicate considerable time to it, which



      9   The record shows that an attorney represented Nair for the majority of the proceedings.


                                                    9
No. 79497-3-I/10


       precluded counsel from accepting other employment; (iii) the
       Association’s attorneys are experienced and the rates charged to
       the Association were fair; (iv) the amount at stake was substantial
       and it was reasonable for the Association’s counsel to devote the
       time and resources to it as set forth in counsel’s billing records.
       The Court further
              FINDS and CONCLUDES that the time devoted to the
       Association’s claim in this Case, the Bankruptcy Case, and in the
       Appeal were reasonable and necessary, and considering the
       Lodestar methodology, all work was performed in a cost efficient
       manner, the hours spent on the Association’s claim were
       reasonable, there was no time spent on unsuccessful claims or
       theories, the billing records submitted in support of the request for
       attorney fees and costs are sufficiently detailed and the hourly rates
       reasonable.

The court further found that Nair was “entirely responsible for the increase in fees

in this matter through his actions.”

       Detailed billing statements support the trial court’s findings of fact. Nair

does not specifically challenge any of the trial court’s findings. Unchallenged

findings of fact are verities on appeal. Cowiche Canyon Conservancy v. Bosley,

118 Wn.2d 801, 808, 828 P.2d 549 (1992). And he fails to support his

conclusory allegations with any meaningful discussion of specific billing entries or

work performed. RAP 10.9(a)(6). Nair has not demonstrated an abuse of

discretion in the amount of the attorney fee award.

Attorney Fees and Costs on Appeal

       The Association requests attorney fees and costs on appeal pursuant to

RAP 18.1. Because both the CCRs and RCW 64.38.050 authorize an award of

fees to the prevailing party in an action to collect assessments, we grant the

Association’s request for fees subject to compliance with RAP 18.1(d).




                                             10
No. 79497-3-I/11


      We affirm the court’s award of attorney fees and costs to the Association.




WE CONCUR:




                                          11